Citation Nr: 1221426	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for post-operative tonsillectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for a compensable rating for his post-operative tonsillectomy.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, namely VA treatment records dated between September 2011 and March 2012.

The Veteran testified before the undersigned at an April 2010 Travel Board hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in June 2010 and in March 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, this matter must be remanded to ensure compliance with the Board's previous remands.

In its February 2012 remand, the Board determined that the June 2010 VA examination and a September 2011 addendum did not comply with the terms of its previous June 2010 remand.  Specifically, this VA examiner did not detail either in the examination report or its addendum the current residuals (if any) of the Veteran's post-operative tonsillectomy and whether any identified pharyngalgia and/or dysphagia were residuals of such a tonsillectomy.  In the event that no residuals were found on examination, the examiner was to discuss why there were no current residuals as compared to findings on previous VA examinations.

An addendum opinion was obtained in March 2012 and drafted by the same examiner that had conducted the June 2010 VA examination.  The examiner noted, in essence, that there were no current residuals of the Veteran's post-operative tonsillectomy found on examination.  However, the examiner did not discuss the findings of the previous VA examiners and whether these symptoms had resolved.  Such a discussion is required for the Board to properly adjudicate this matter.  In addition, the Veteran's representative argued in its May 2012 Informal Hearing Presentation that the March 2012 addendum opinion failed to comply with the terms of the Board's February 2012 remand as the examiner failed to clarify her earlier opinion.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the August 2010 VA examination and March 2012 addendum, if possible, or afford the Veteran a new examination to determine the residuals of his post-operative tonsillectomy.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:
 
As the Veteran is found to have no current residuals of a tonsillectomy in the March 2012 addendum, the VA examiner must discuss in detail if the residuals found at the previous VA examinations (June 2005 and April 2009 and discussed in the text of the Board's June 2010 and February 2012 remands) have resolved.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.













							(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



